Citation Nr: 1617200	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  02-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to June 1, 2002, for service-connected bilateral pes planus, and an initial disability rating in excess of 30 percent from that date.

2. Entitlement to an effective date earlier than November 3, 2014, for the award of a 30 percent initial disability rating for service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension (to include erectile dysfunction), to include entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

4. Entitlement to an effective date for the award of service connection for erectile dysfunction.  

5. Entitlement to separate disability ratings for bilateral upper extremity radiculopathies, claimed as secondary to service-connected cervical spondylosis.

6. Entitlement to an effective date earlier than October 21, 2004, for the award of service connection for arthritis first metatarsals of bilateral feet.

7. Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral edema of the bilateral lower extremities.

8. Entitlement to an effective date earlier than April 24, 2012, for the award of service connection for peripheral edema of the bilateral lower extremities.

9. Entitlement to a compensable initial disability rating for service-connected gout.

10. Entitlement to an effective date earlier than April 24, 2012, for the award of service connection for gout.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to October 1976, and from June 1988 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland, Washington, D.C., and Cleveland, Ohio, and the Appeals Management Center (AMC) in Washington, DC (hereinafter referred to collectively as the Agency of Original Jurisdiction (AOJ)).  

In particular, a June 1998 rating decision, in pertinent part, granted service connection for PTSD, rated 10 percent, effective April 14, 1997 (date of claim).  A September 1998 rating decision also, in pertinent part, granted service connection for plantar fascitis, left foot, pes planus, rated 0 percent, effective April 14, 1997 (date of claim).  The Veteran perfected appeals as to the initial disability ratings assigned for both service-connected disabilities.

A March 2002 rating decision, in pertinent part, granted separate ratings for the Veteran's service-connected left plantar fascitis, rated 10 percent, and bilateral pes planus, rated 0 percent, both effective April 14, 1997.  In a March 2002 notice of disagreement (NOD), the Veteran expressed satisfaction with the 10 percent initial disability rating assigned for his left plantar fasciitis and appealed only the 0 percent initial disability rating assigned for his bilateral pes planus.  An April 2008 rating decision (with notification provided in August 2008) increased the initial disability rating assigned for the Veteran's bilateral pes planus to 10 percent, effective January 26, 1998.  The Veteran disagreed with both the disability rating assigned and the effective date assigned for the increased 10 percent initial disability rating.

In March 2003, a Central Office hearing was held before a Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.

In a decision issued in April 2009, the Board denied service connection for hemorrhoids; granted service connection for cervical spondylosis; granted a 30 percent rating for service-connected PTSD, effective November 3, 2004; granted a 30 percent rating for service-connected bilateral pes planus (no effective date assigned); and granted a separate 10 percent initial disability rating for degenerative joint disease of the bilateral first metatarsals.  The April 2009 Board decision also remanded the issue of entitlement to an effective date earlier than January 26, 1998, for the award of a 10 percent initial disability rating for service-connected bilateral pes planus.

The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court), but only to the extent that it denied disability ratings in excess of 30 percent for his service-connected PTSD and pes planus.  In September 2011, the Court issued a memorandum decision that set aside Board's April 2009 decision as to (1) the effective date for the 30 percent disability rating assigned for the Veteran's service-connected PTSD; (2) the increased initial disability rating claim for bilateral pes planus; and (3) extraschedular consideration, and remanded those matters on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  The September 2011 memorandum decision also modified the Board's April 2009 decision to eliminate all references to separate disability ratings for knee pain, calf pain, and hammertoes, and affirmed the remainder of the Board's decision.

As noted above, the April 2009 Board decision granted a 30 percent rating for the Veteran's service-connected bilateral pes planus and also remanded the issue of entitlement to an effective date earlier than January 26, 1998, for the award of a 10 percent disability rating for service-connected bilateral pes planus.  Specifically, the earlier effective date claim was remanded for the issuance of a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In a rating decision issued in August 2009, the AOJ (in pertinent part) determined that a clear and unmistakable error had been found in the evaluation of the Veteran's service-connected bilateral pes planus and granted a retroactive increased evaluation of 10 percent, effective April 14, 1997.  The AOJ also implemented the Board's award of a 30 percent rating for that disability, and assigned an effective date of June 1, 2002, for that initial disability rating.  Pursuant to the Board's April 2009 remand instructions, the AOJ also issued a March 2013 SOC that, essentially, denied an effective date earlier than April 14, 1997, for the 10 percent rating assigned for the Veteran's service-connected bilateral pes planus.  In an October 2009 NOD (to the August 2009 rating decision) and a March 2013 VA Form 9, substantive appeal (to the March 2013 SOC), the Veteran expressed satisfaction with the effective date of April 14, 1997, however, it is his continued contention that his disability warrants ratings in excess of those currently assigned.  Given the current procedural posture of this claim, the Board has characterized the issue as stated on the first page to reflect that staged ratings are currently in effect for his service-connected bilateral pes planus, and that he seeks higher ratings.

Also in the aforementioned August 2009 rating decision, the AOJ (in pertinent part) granted service connection for cervical spondylosis, rated 20 percent, effective September 14, 2001; and granted service connection for arthritis first metatarsals of bilateral feet, rated 10 percent, effective October 21, 2004.  The rating decision (and associated notification letter, which was also issued in August 2009) explained that these determinations were an implementation of the Board's April 2009 decision.  In October 2009, the Veteran filed an NOD with this decision.  In particular, with respect to the grant of service connection for cervical spondylosis, the Veteran agreed with the 20 percent rating and effective date assigned for his service-connected cervical spondylosis.  However, he disagreed with the rating decision's failure to assign separate disability ratings for bilateral upper extremity radiculopathies, which he claimed to have as secondary to service-connected cervical spondylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (instructing that any associated objective neurologic abnormalities should be evaluated under an appropriate diagnostic code).  An SOC has not been issued to address this issue; therefore, the Board has taken jurisdiction of it (as indicated on the first page) for the limited purpose of remanding it to the AOJ to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the grant of service connection for arthritis first metatarsals of bilateral feet, the Veteran disputed both the initial disability rating and effective date assigned for that award.  To the extent the Veteran disagrees with the effective date assigned, the Board notes that an SOC has not been issued to address that issue; therefore, the Board has taken jurisdiction of it (as indicated page 2 of this decision) for the limited purpose of remanding it to the AOJ to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As for the initial 10 percent disability rating assigned for the Veteran's service-connected arthritis first metatarsals of bilateral feet, the Board notes that this was granted by the Board's April 2009 decision.  See April 2009 Board decision, Conclusions of Law #5 (concluding that "[t]he criteria for a separate 10 percent disability rating for degenerative joint disease of first metatarsals under Diagnostic Code 5003 have been met.").

The Court has held that a Veteran cannot challenge the merits of a Board's decision by expressing disagreement with the AOJ's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); cf. Buckley v. West, 12 Vet. App. 76, 84 (1998) ("[D]isposition of a claim by an RO upon remand from the Board does not create a new decision by the [AOJ].").  Instead, to the extent the Veteran disagreed with the initial disability rating assigned by the Board in its April 2009 decision for his arthritis first metatarsals of bilateral feet, his remedy was to seek reconsideration by the Board or review by the Court.  38 U.S.C.A. §§ 7252(a), 7266(a); see Harris, 19 Vet. App. at 348.  As noted above, however, when the Veteran appealed the Board's April 2009 decision to the Court, he disagreed with only that portion of the decision that denied an initial disability rating in excess of 30 percent for his service-connected PTSD and bilateral pes planus, and did not challenge the other portions of the Board's decision.  Significantly, the September 2011 memorandum decision states in Footnote 1, "The Board also . . . assigned a separate 10% rating for degenerative joint disease of the bilateral first metatarsals . . . .  Because [the Veteran] presents no argument on appeal as to these matters, the Court deems these issues abandoned."  (Citation omitted).  Therefore, if it is the Veteran's contention that his service-connected arthritis first metatarsal warrants a rating higher than the one currently assigned for that disability, any such contention must be considered a new claim for an increased rating and adjudicated first by the AOJ.  He cannot file an NOD with the August 2009 rating decision; therefore, that issue is not being remanded for the issuance of an SOC.

Also as an initial matter, the record reflects that in a March 2004 rating decision, the AOJ (in pertinent part) granted service connection for hypertension, rated 10 percent, effective June 29, 1998.  In a March 2004 NOD, the Veteran disagreed with the rating assigned for his service-connected hypertension.  Moreover, the record also reflects that in a February 2014 rating decision, the AOJ (in pertinent part) granted service connection for erectile dysfunction, which it folded into the existing evaluation for the Veteran's service-connected hypertension, and continued a 10 percent rating for that disability (now characterized as "hypertension (to include erectile dysfunction)").  In March 2014, the Veteran filed an NOD with that determination, arguing that his award of service connection for erectile dysfunction entitled him to SMC for loss of use of a creative organ.  He also pointed out that the February 2014 rating decision failed to assign an effective date for the grant of his service connection for erectile dysfunction, and that he had previously filed an NOD with the initial disability rating assigned for his hypertension.  As no SOC has been issued with respect to these issues, the Board has taken jurisdiction of them (as identified on the first page) for the limited purpose of remanding them to the AOJ to direct the issuance of an SOC.  

The February 2014 rating decision also granted service connection for peripheral edema of the bilateral lower extremities and gout, rated 10 percent and 0 percent, respectively, both effective April 24, 2012.  In the Veteran's March 2014 NOD, he also disputed the initial disability ratings and effective date assigned for those service-connected disabilities.  As no SOC has been issued with respect to these issues, the Board has also taken jurisdiction of them (as identified on page 2 of this decision) for the limited purpose of remanding them to the AOJ to direct the issuance of an SOC.  

Finally, as was noted above, the Veteran previously testified before a VLJ in March 2003.  That VLJ is no longer with the Board; therefore, the Veteran was afforded another opportunity to have a Central Office hearing before the Board.  Such a hearing was held before the undersigned in October 2015, and a transcript of that hearing is associated with the Veteran's claims file.  

The issue of entitlement to increased initial disability ratings for service-connected bilateral pes planus is decided herein.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to June 21, 2002, the Veteran's service-connected bilateral pes planus was manifested by symptoms which reasonably reflected a disability picture consistent with severe acquired flatfoot (pes planus); marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo achillis on manipulation was not shown. 

2. From June 21, 2002, the Veteran's service-connected bilateral pes planus has been manifested by symptoms which reasonably reflect a disability picture consistent with pronounced acquired flatfoot (pes planus).


CONCLUSION OF LAW

The Veteran's bilateral pes planus warrants staged initial disability ratings of 30 percent prior to June 21, 2002, and of 50 percent from that date.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (DC) 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The initial adjudication in this matter preceded the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  May 2001 and September 2002 letters explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Veteran was also provided a letter in March 2006 that informed him of disability rating and effective date criteria.  A July 2008 supplemental statement of the case (SSOC) readjudicated the matter of the rating to be assigned to the Veteran's service-connected bilateral pes planus he responded and further development was completed. Consequently, the Veteran is not prejudiced by any technical notice deficiency, including in timing, that may have occurred earlier in the process, nor is it so alleged.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  Significantly, the Veteran has not argued (including before the Court) that he was provided inadequate notice in this case.  See September 2011 memorandum decision.

As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment records, postservice treatment records, and personal statements from the Veteran in support of his claim.  The Veteran has not identified any relevant outstanding evidence.  

The RO also arranged for VA examinations in August 1997, June 2001, October 2004, and September 2007, with addendum opinions provided in March 2008.  The Board has reviewed the reports from these examinations and finds that the examiners completed all necessary testing, examined the Veteran, and described the impact of his service-connected disability.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, at the October 2015 Central Office hearing, it was the Veteran's request that his claim not be remanded for a VA examination as he had "had several" and "[did not] think [he] need[ed] another podiatry exam."  See October 2015 Central Office hearing transcript, p. 12.

As indicated, the Veteran was also provided an opportunity to set forth his contentions during an October 2015 Central Office hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the October 2015 Central Office hearing, the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Finally, the Board notes that the Veteran's claim for increased initial disability ratings for his service-connected bilateral pes planus was remanded by the Court with instructions for the AOJ to consider two documents (a March 2003 private foot examination report and an October 2004 podiatry report) in the first instance.  At the October 2015 Central Office hearing, however, the Veteran waived initial AOJ consideration of those documents.  See October 2015 Central Office hearing transcript, pp. 4-5.  Therefore, a remand of the Veteran's bilateral pes planus claim for the AOJ's initial consideration of the March 2003 private foot examination report and October 2004 podiatry report is not required.  38 C.F.R. § 20.1304(c).  [As a parenthetical matter, the Board notes that although the September 2011 memorandum decision refers to an April 2003 private foot examination report, the correct date of this report is March 2003.  See Veteran's September 2008 response to the July 2008 SSOC (explaining that under an April 2003 cover letter, he submitted a March 2003 private foot examination report from D.O., D.C.).]

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral pes planus is currently assigned an initial 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5276, for the period prior to June 1, 2002, and a 30 percent initial disability rating from that date.  

Diagnostic Code 5276 provides that where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5276. 

As an initial matter, the Board notes that the Veteran is separately service-connected for left foot plantar fasciitis, with a 10 percent disability rating assigned.  This left foot symptomatology will not be considered.  38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

The evidence as it relates to the Veteran's service-connected bilateral pes planus shows that on August 1997 VA examination, he was noted to be a well-developed male in no distress and with a normal gait.  On examination of the left foot, tenderness to deep palpation was noted at approximately the mid plantar foot, just at the anterior border of the heel.  The right foot was not examined.

On June 2001 VA examination, the Veteran complained of recurrent pain primarily in the dorsal tarsal area of both feet.  He reported treating the bilateral pes planus with shoe inserts, and denied any weakness, fatigability, decreased endurance, incoordination, or flare-ups.  On examination, the Veteran was again noted to be a well-developed male in no distress and with a normal gait.  Both his feet were flat and there was slight hammering of the lateral 4th toe on both feet.  He had a slight hallux valgus deformity in the right foot.  There was no swelling.  He claimed tenderness to deep palpation over the mid-left plantar heel.  He could stand on his toes and heels and squat without difficulty.  Recurrent bilateral dorsal foot pain and bilateral pes planus were diagnosed.

In a June 21, 2002 private podiatry note from L.T.M., D.P.M., the Veteran was noted to have complaints of pain in both feet, primarily with standing a lot.  The Veteran also complained of leg cramps and muscle spasms in the legs and feet primarily noted when standing or walking.  The Veteran indicated that the symptoms increased with activity.  On examination, the Veteran had "severe flatfoot deformity bilaterally, which is a flexible deformity, and extreme pronation."  The podiatrist recommended the use of orthotics for treatment.  

In a March 2003 note from D.A.O., D.C., a chiropractor, the Veteran was noted to have complaints of ongoing problems with the biomechanics of his lower limbs.  On examination, the Veteran was noted to have the "normal non-weightbearing arch of the feet."  His problem was when he assumed a standing position; this resulted in "an obvious drop of the middle of the arch of the foot."  This, the treatment provider explained, "produce[d] internal tibial rotation and a disrelationship in the weightbearing structures of the foot, ankle, and knee."  The treatment provider also described the Veteran as having an "over pronation with the tendo-Achilles spasm produced in weightbearing position."  

On October 2004 VA examination, the Veteran complained of pain in both feet and the inability to stand or walk for more than 20 minutes without significant pain causing him to rest.  He reported having flare-ups approximately twice weekly.  During these periods, he had increased pain and swelling.  He also had frequent pain in both knees along with aching and cramping of the feet and legs.  He denied the use of a crutch or cane; however, he noted the need for orthotics which helped to alleviate some discomfort.  On physical examination, the Veteran was noted to have "pes planus with depression of the arch [bilaterally] and talar bulging on [weight] bearing."  He had normal range of motion of the subtalar joint, but his neutral position was in varus "which caused a [compensatory] pronation on [weight] bearing."  The Veteran was also noted to have pain on palpation along the course of the plantar fascia bilaterally, mild keratosis on the plantar aspect of his left foot, and the decreased ability to absorb shock from walking.  

On September 2007 VA examination, which was conducted by the same examiner who conducted the October 2004 VA examination, it was noted that the Veteran's medical history had not changed.  It was additionally noted that the Veteran was employed and had not missed any work due to foot pain.  On physical examination, the Veteran was noted to have normal subtalar motion, however, the neutral position was in varus.  This caused a compensatory pronation on weight bearing.  The tendo achillis was non-tender bilaterally; however, there was minimal bowing on weight bearing.  On weight bearing, the Veteran had depression of the arch bilaterally with talar bulging.  There was also pain on palpation at the talar navicular bulge.  There were no signs of hallux abducto valgus (bunions), but there was pain at the insertion and along the course of the plantar fascia.  Motor strength and muscle strength were normal in both lower extremities.  The Veteran had evidence of abnormal weight bearing via the small amount of sub met keratosis.  The examiner further noted that the Veteran's bilateral pes planus would cause a decrease in shock absorption and combined with his apropulsive gait, this would yield an increase in weakness and fatigue.  The examiner declined to comment further on range of motion, fatigability, incoordination, pain or flare-ups beyond what was already described, and explained that it would be "speculative" to do so.  He diagnosed pes planus bilaterally.

In a March 2008 addendum opinion, the October 2004 and September 2007 VA examiner stated that he had reviewed the Veteran's claims file and previous examination reports, and opined that the Veteran's pes planus was "moderate."

In another March 2008 addendum opinion, a nurse practitioner reviewed the September 2007 VA examination report and stated that there were "no abnormalities noted in the report in relation to the alignment of the Achilles tendon."

After reviewing the foregoing evidence, it is opinion of the Board that for the period prior to June 21, 2002, the Veteran's service-connected bilateral pes planus warrants an increased initial disability rating of 30 percent (but no higher).  From that date, the disability warrants an increased initial disability of 50 percent (but no higher).

Prior to June 21, 2002

For the period prior to June 21, 2002, the evidence shows that the Veteran's service-connected bilateral pes planus was manifested by tenderness to deep palpation, slight hammering of the lateral 4th toe on both feet, and a slight hallux valgus deformity in the right foot.  In various statements, including at the October 2015 Central Office hearing, the Veteran has also indicated that he has suffered from longstanding pain as a result of this disability.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that this disability picture reasonably equates to a finding of severe pes planus under the schedular criteria, and thus warrants a 30 percent rating.

The Board has considered whether a still higher (50 percent) schedular rating might be warranted for this period of time.  Inasmuch as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation were not shown, the Board concludes that a further increase in the schedular rating (to 50 percent) is not warranted.  Notably, both at the August 1997 and June 2001 VA examinations, it was noted that the Veteran was able to walk with a normal gait.  At the June 2001 VA examination, he also denied having any weakness, fatigability, decreased endurance, incoordination, or flare-ups.  He was also noted to be able to stand on his toes and heels and squat without difficulty.  

From June 21, 2002

From June 21, 2002 (the date of a private podiatry report), the Board concludes that an increased 50 percent initial disability rating is warranted for the Veteran's service-connected bilateral pes planus, as such rating affords a better approximation of the disability picture presented.  The Board acknowledges that the symptoms shown do not satisfy the full criteria for a 50 percent schedular rating under 38 C.F.R. § 4.71a, DC 5276.  However, there is sufficient symptomatology shown to resolve reasonable doubt in the Veteran's favor and award a higher rating.  Specifically, there is evidence of marked pronation with some degree of tenderness of the plantar surfaces of the feet and some degree of tendo Achillis spasm.  His subtalar joint is also noted to be in a varus neutral position, which causes compensatory pronation on weight bearing.  The Veteran is also noted to have pain on palpation of the plantar aspect of his feet, mild keratoses on the plantar aspect of his feet, and the decreased ability to absorb shock from walking.  And while the Veteran does use orthotics to assist with his symptoms, in various statements, he has indicated that the orthotics only minimize his symptoms and do not improve his symptoms.  Notably, at the October 2004 VA examination, it was noted that the Veteran was unable to stand or walk for more than 20 minutes without significant pain and the need for rest.
Given the chronic, progressive nature and symptomatology of the disability at issue, the Board finds that a 50 percent rating under 38 C.F.R. § 4.71a, DC 5276, best reflects the disability picture shown.  This is the maximum rating assignable under that diagnostic code.

In granting "staged" increased initial disability ratings for the Veteran's service-connected bilateral pes planus, the Board acknowledges that he has argued that staged ratings are not warranted because he has "not noticed appreciable change in [the] severity of [his] flat feet since [he] filed [his] claim in 1997."  See October 2015 Central Office hearing transcript, p. 12.  The inference from that statement is that the Veteran's disability picture has not changed in the intervening years, and thus, if his service-connected bilateral pes planus warrants a 50 percent initial disability rating from June 21, 2002, then it should warrant that same disability rating prior to June 21, 2002.  However, as was discussed above, the evidence prior to June 21, 2002, does not support a rating higher than the initial disability rating assigned herein.  Significantly, although the Veteran now reports that his symptoms are equally as severe now as they were at the time of his initial claim, his earlier statements suggest otherwise.  For example, at the June 2001 VA examination, he denied having any weakness, fatigability, decreased endurance, incoordination, or flare-ups.  The Board finds the Veteran's earlier statements to be more credible than his more recent statements, as they were provided contemporaneous to and within the context of his June 2001 VA examination.

The Veteran has also argued that he should be assigned separate ratings for each foot.  See e.g., Veteran's September 2008 response to the July 2008 SSOC.  However, 38 C.F.R. § 4.71a, DC 5276, specifically provides for ratings of the bilateral feet, e.g., a 30 percent rating is warranted when bilateral severe acquired flatfoot is shown, and a 50 percent rating is warranted when bilateral pronounced acquired flatfoot is shown.  The Board recognizes that under 38 C.F.R. § 4.71a., DC 5284, separate ratings may be assigned for each "other foot injuries."  However, Diagnostic Code 5284 is not for consideration in this case because the Veteran is service-connected for bilateral pes planus, which is a listed disability in the Rating Schedule and is rated under a diagnostic code specific to that disability, i.e., Diagnostic Code 5276.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (reiterating that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy); see also Suttman v. Brown, 5 Vet. App. 127, 134 (1993) ("An analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'") (emphasis added).

Finally, the Board also notes that in seeking a higher initial disability rating for his service-connected bilateral pes planus, the Veteran has argued that he should be compensated for other symptoms caused by his pes planus, but not located in his feet.  For example, he has stated that he suffers from bilateral knee pain, calf pain, and hammertoes as a result of his service-connected disability.  The Board declines to address those contentions herein because, in the September 2011 memorandum decision, the Court indicated it would be inappropriate for the Board to do so "given that no appeal [has] been perfected as to these matters."  Accordingly, those arguments by the Veteran will be addressed in the remand section below.

The Board has further considered whether referral for extraschedular consideration is indicated for any of the stages on appeal.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus with the established criteria shows that the schedular rating criteria reasonably describe his level of disability.  Specifically, and as was explained above, the Veteran's bilateral pes planus is manifested by symptoms directly contemplated by the 30 percent schedular rating currently assigned for the period prior to June 21, 2002, and the 50 percent schedular rating currently assigned from that date.  He has not complained of and his postservice treatment records and VA examination reports are silent for any complaints not contemplated by the schedular criteria.  Thus, the Board finds that the schedular evaluation is not inadequate.  As the rating schedule contemplates the disability, referral for extraschedular consideration is not in order.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this regard, the Board notes that when the Veteran appealed the Board's April 2009 decision to the Court, it was his argument that the Rating Schedule was inadequate based on factors related to his service-connected heart disability, PTSD, and pes planus specifically.  As the Court remanded that portion of the Board's April 2009 decision to address how the Veteran's service-connected heart disability impacts its extraschedular consideration analysis, the Board will do so now.  See September 2011 memorandum decision, pp. 10-11.

The Veteran has presented four main arguments for his request for an extraschedular rating.  First, he argues that his service-connected heart disability requires him "to do aerobic workouts 3 hours per week . . . This takes time away from earning a living and money for gym membership."  See March 1998 statement from Veteran.  Second, he argues that he is unable to "fly for the airlines" due to his service-connected heart disability and PTSD, and that this is marked interference with employment.  See September 2011 statement from Veteran.  Third, he argues that because he has to travel to Brooks Air Force Base, Texas every three years "for the rest of [his] life" for a cardiac examination, this "could be interpreted as repeated hospitalizations."  Id.; see also September 2011 memorandum decision.  Fourth, he argues that an extraschedular rating is also warranted because, due to the "abnormal heel wear of [his] shoes," it was recommended by his treating provider that he "replace them and wear better footwear."  The Veteran noted that the recommended footwear was at least twice the cost of his normal footwear.  See September 2002 VA Form 9, substantive appeal (corresponding argument).

The Board finds the Veteran's arguments to be without merit.  Although the Veteran asserts that having to exercise for 3 hours each week is akin to "marked interference with employment" under 38 C.F.R. § 3.321(b), he has not demonstrated (and the record) does not show how it has actually interfered with his employment.  Indeed, the record reflects that throughout the appeal period, the Veteran has remained employed.  

Regarding the Veteran's second argument, this was addressed by the Court in Thun v. Peake, 22 Vet. App. 111 (2008).  Specifically, in that decision, the Court stated:

We cannot agree with [the Veteran's] argument that an inadequacy in the rating schedule can be established solely by showing an asserted gap between his income (including his VA benefits) and the income of similarly qualified workers in his field.  This argument is based on the faulty proposition that a schedular rating for a service-connected disability is not adequate unless it compensates the veteran for the actual individualized income that is not realized but for that disability. . . . [U]nder VA's rating schedule since 1933, the actual wages or income earned by a particular veteran are not considered relevant to the calculation of the average impairment of earning capacity caused by a disability.  Indeed, given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability.  However, extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress.  Accordingly, we hold that, when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.

Id. at 116-117 (emphasis added).

As for the Veteran's third argument, the Board disagrees that having to fly to Texas every three years for a medical examination is akin to "frequent periods of hospitalization" under 38 C.F.R. § 3.321(b).  First, an examination that takes place once every three years is not frequent.  See MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 500 (11th ed. 2003) (defining "frequent" as common, usual; "happening at short intervals: often repeated or occurring"; and "acting or returning regularly or often").  Second, in various statements, the Veteran has described his triannual visit to Texas as a "checkup."  See, e.g., October 2001 statement from Veteran.  Therefore, it cannot be said that even when the Veteran is returning to Texas for his medical examination that he is hospitalized for the examination.  

As for the Veteran's fourth argument that his service-connected bilateral pes planus requires him to spend more money on shoes than he would otherwise spend, the Board notes that the Rating Schedule is "used for evaluating the degree of disability in claims for disability compensation."  38 C.F.R. § 3.321(a).  Therefore, to the extent that his disability is so severe as to require a special type of shoe, it is the Board's opinion that this is adequately contemplated by the schedular evaluations assigned for his service-connected bilateral pes planus.

In summary, the Veteran's service-connected disabilities do not present a disability picture that is so exceptional in circumstance that an extraschedular consideration may be required to compensate the Veteran because the schedular evaluations are inadequate.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted, and the record does not show, that his service-connected bilateral pes planus has rendered him unemployable or would render him unemployable if he were to seek employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.


ORDER

Staged increased initial disability ratings of 30 percent prior to June 21, 2002, and 50 percent from that date are granted for the Veteran's service-connected bilateral pes planus, subject to the regulations governing payment of monetary awards.


REMAND

Earlier effective date for PTSD

As was discussed briefly in the Introduction, in an April 2009 decision, the Board granted a 30 percent initial disability rating, but no higher, for the Veteran's service-connected PTSD.  The Board also assigned an effective date of November 3, 2014, for the increased 30 percent initial disability rating.  

The Veteran appealed the Board's decision to the Court and argued that the Board had erred by (1) failing to assign an initial disability rating higher than 30 percent for his service-connected PTSD, and (2) assigning an effective date for his 30 percent initial disability rating in the first instance.  With respect to the Veteran's first argument, the Court disagreed and affirmed the Board's decision to grant a 30 percent initial disability rating, but no higher, for his service-connected PTSD.  See September 2011 memorandum decision, pp. 1-8.

With respect to the Veteran's second argument, the Court noted that the Secretary had not responded to these arguments; therefore, the Court construed the Secretary's omission as a concession of error.  The Court, therefore, instructed the Board to "remand the matter to the [AOJ] for an effective-date assignment for the grant of a 30% disability rating for PTSD, taking into account all relevant evidence of record."  Id. at 7.  

In this regard, the Board notes that the Veteran is currently assigned a 10 percent initial disability rating for his PTSD from April 14, 1997 (date of claim) through November 2, 2004.  On remand, the AOJ should consider whether at any point during that remaining portion of the appeal period, the Veteran's service-connected PTSD has warranted the assignment of a 30 percent initial disability rating.

Manlincon Issues

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the AOJ, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the AOJ decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

As was noted in the Introduction, the Veteran has filed an NOD with the following issues: (1) entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension (to include erectile dysfunction), to include entitlement to SMC for loss of use of a creative organ (see March 2004 and February 2014 rating decisions, and March 2004 and March 2014 NODs); (2) entitlement to an effective date for the award of service connection for erectile dysfunction (see February 2014 rating decision and March 2014 NOD); (3) entitlement to separate disability ratings for bilateral upper extremity radiculopathies, claimed as secondary to service-connected cervical spondylosis (see August 2009 rating decision and October 2009 NOD); (4) entitlement to an effective date earlier than October 21, 2004, for the award of service connection for arthritis first metatarsals of bilateral feet (see August 2009 rating decision and October 2009 NOD); (5) entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral edema of the bilateral lower extremities (see February 2014 rating decision and March 2014 NOD); (6) entitlement to an effective date earlier than April 24, 2012, for the award of service connection for peripheral edema of the bilateral lower extremities (see February 2014 rating decision and March 2014 NOD); (7) entitlement to a compensable initial disability for service-connected gout (see February 2014 rating decision and March 2014 NOD); and (8) entitlement to an effective date earlier than April 24, 2012, for the award of service connection for gout (see February 2014 rating decision and March 2014 NOD).  

As the AOJ has not issued an SOC in any of the aforementioned matters, they must be remanded with instructions to the AOJ that the issues remain pending in appellate status and require further action.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Veteran is also advised that his claims, as identified in the preceding paragraph, are not before the Board at this time, and will be before the Board only if he files a substantive appeal after an SOC is issued.  In this regard, the Board acknowledges that at the October 2015 Central Office hearing, the Veteran provided testimony that addressed many of the issues being remanded for an SOC.  However, at the hearing, the Veteran was also specifically advised that the "acceptance of testimony of the issues [was] not acceptance of jurisdiction over the same issue."  Instead, the determination of jurisdiction was to be conditioned upon the Board's review of the claims file.  See October 2015 Central Office hearing transcript, p. 2.  Therefore, it cannot be said that the acceptance of testimony as to these issues was a waiver of the Board's jurisdictional bar to the adjudication of these matters, and the Veteran must still file a timely substantive appeal in order for the issues to be returned to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (recognizing that there are times when jurisdictional bars to the Board's adjudication of a matter may be waived).

Knee pain, calf pain, and hammertoes

In multiple statements submitted in the course of the Veteran's appeal regarding the proper rating for his service-connected pes planus, he has asserted that he suffers from a disability manifested by knee pain and calf pain, to include chondromalacia patella of the bilateral knees, as a result of his service-connected pes planus.  He has also asserted that he suffers from hammertoes as a result of his service-connected pes planus.  In the Board's April 2009 decision, the Board addressed these arguments and ultimately concluded, "Nor is the Veteran entitled to separate disability ratings for his knee pain, calf pain . . . and hammertoes."

In appealing the Board's April 2009 decision to the Court, the Veteran argued that this statement was tantamount to a "[denial of] service connection for these disabilities, despite the fact that it had no jurisdiction to do so."  See September 2011 memorandum decision, p. 9.  The Court agreed that this "statement could be read as an implicit denial of service connection," and thus found the statement to be "inappropriate given that no appeal had been perfected as to these matters."  The Court thus modified the Board's April 2009 decision to delete any references to disability ratings for knee pain, calf pain, and hammertoes.

The Veteran has continued to assert that he is entitled to separate disability ratings for his knee pain and calf pain, to include chondromalacia patella of the bilateral knees, and hammertoes.  The Court has, however, held that the Board is without proper jurisdiction to address these claims.  Therefore, for the purposes of this appeal, and to preserve the Veteran's right to due process, the Board will include instructions in this remand for the AOJ to address directly the Veteran's contentions in the first instance.

Accordingly, the case is REMANDED for the following actions:

1. 	Formally adjudicate in a rating decision the issues of entitlement to service connection for a disability manifested by knee and calf pain, to include chondromalacia patella of the bilateral knees, and entitlement to service connection for hammertoes, both claimed as secondary to the Veteran's service-connected bilateral pes planus.  The Veteran must be provided notice of that decision as well as notice of his appellate rights.  He must also be advised that in order for the Board to have jurisdiction in any of these matters, he must file a timely NOD followed by a timely substantive appeal, after an SOC is issued.  If he timely perfects an appeal in any of these matters, the case should be returned to the Board.

2. 	Issue an appropriate SOC addressing the Veteran's claims of (1) entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension (to include erectile dysfunction), to include entitlement to SMC for loss of use of a creative organ; (2) entitlement to an effective date for the award of service connection for erectile dysfunction; (3) entitlement to separate disability ratings for bilateral upper extremity radiculopathies, claimed as secondary to service-connected cervical spondylosis; (4) entitlement to an effective date earlier than October 21, 2004, for the award of service connection for arthritis first metatarsals of bilateral feet; (5) entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral edema of the bilateral lower extremities; (6) entitlement to an effective date earlier than April 24, 2012, for the award of service connection for peripheral edema of the bilateral lower extremities; (7) entitlement to a compensable initial disability for service-connected gout; and (8) entitlement to an effective date earlier than April 24, 2012, for the award of service connection for gout.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in any of these matters, he must submit a timely substantive appeal.  If he timely perfects an appeal in any of these matters, the case should be returned to the Board.

3. 	Adjudicate the issue of entitlement to an effective date earlier than November 3, 2014, for the award of a 30 percent initial disability rating for service-connected PTSD.  If any portion of that issue remains denied (i.e., the Veteran is not awarded a 30 percent initial disability rating for any part of the period from April 14, 1997, through November 2, 2004), the RO/AMC should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


